Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 01/20/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

The response filed on 01/20/21 presents remarks and arguments to the office action mailed on 09/30/20.  Applicant's request for reconsideration of the rejection of claims in the last office action has been considered.

Applicant's arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Bui et al. (US 2009/0246159) in view of Chang et al. (WO 2016/082061) and Duffet et al. (US 2007/0009453)
With regards to instant claim 1, Bui et al. teach a water in silicone cosmetic composition phase (see 0184) comprising a silicone film former from 0.01-5% wt of the total composition (see 0057-0058), a blend of silicones comprising (see 0050) and a UV filter (see 0056, as required by instant claims 1,3- 4). With regards to the recitation herein the silicone film former and blend of silicones are present in quantities sufficient such that the composition has an SPF that is boosted by at least 100% as compared to a composition that lacks silicone film former, the properties of the compounds would give the effect as they are the same.
Bui further teaches having at least one co-emulsifier at 0.1-3% by weight (see abstract), at least one emulsifying crosslinked siloxane elastomer from about 0.1% to about 8% by weight based on the total weight of the composition (see 0031) and at least one silicone from 0.01-20% by weight (see 0029 as required by instant claim 2) wherein the UV comprises at least one inorganic UV filter, i.e., titanium dioxide or organic i.e., octocrylene (see 0083 as required by instant claims 3-4 and 17), and at least one silicone film former acrylate (i.e., dimethicone and dimethiconol from 0.5-2%, (see 0059-0060 as required by instant claims 5-6) and may comprise two or more silicone film formers (see Table 1, as required by instant claim 7), and comprises a low volatile Silicone oil (see0082, as required by instant claim 8) and the blend comprising dimethicone is present from 5-18 an% (see 0060, as required by instant claim 9) and lauryl Peg-9 Polydimethylsiloxyethyldimethicone from 0.2-0.7% (see 0068-0069, as 
	Bui however fails to teach wherein the UV filters are from 20-30% by weight of the total composition.
	Chang et al. teach a sunscreen composition comprising silicone elastomer blend, silicone oil, UV filters of both organic and inorganic, emulsifiers and water (see pg 2) wherein the UV filter is from 4-15% of organic UV filter and 1-15% of inorganic UV filers  totaling 30% if the 15% is used in each (see pg 2).
Duffet teaches a topical photoprotective cosmetic composition comprising UV filtering agents, wherein the UV filters are from 0.01-20% (see 0192).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Bui, Chang and Duffet and arrive at the instant claims. In particular, one of ordinary skill in the art would find motivation and have a reasonable expectation of success in combination because both references teach water-in-silicone emulsion that comprise silicon compound that are useful for treating keratinous tissue. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) “It is prima facie obvious to combine two compositions each of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 22 of U.S. Patent Application No. 16/001,968. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the copending recites a water in silicone cosmetic comprising hydrating agents, a silicone phase, a film former ranging from 0.01-4%, co-emulsifier (i.e., PEG-9 polydimethylsiloxyethyl dimethicone), silicone polymer  and may comprise a UV filter, whilst the instant claims recites sunscreen  composition comprising a silicone film former, silicone co-emulsifier, a UV filter   and silicone co- emulsifier in the blend of silicones comprises lauryl PEG-9 polydimethylsiloxyethyl dimethicone.  The current application claims are obvious variation of the copending application claims
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Applicant acknowledges the rejection but no terminal disclaimer is filed or received herewith.  Therefore the rejection is maintained.
 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.